Citation Nr: 1434817	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for aneurysm, to include as secondary to service-connected headaches.

4.  Entitlement to a higher rating for service-connected headaches (developed as headaches, left parietal craniotomy, clipping of left posterior communicating artery aneurysm), currently at 50 percent.

5.  Entitlement to a temporary total rating for aneurysm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and B.I.

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1977 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  It was found therein that there was no new and material evidence to reopen a previously denied claim of service connection for a back condition.  Service connection for a bilateral foot condition further was denied.  The Veteran appealed each of these determinations.  

In July 2011, the Veteran and his wife B.I. testified about the aforementioned issues at a hearing conducted at the RO before the undersigned Veterans Law Judge.  The Board remanded them for additional development in February 2012.  Review of the Veteran's paper and electronic claims files shows that adjudication still cannot proceed.  A REMAND for additional development accordingly once again is required.  The other issues set forth above have been added to this matter for a limited purpose.  Although not on appeal, review of the claims files indeed shows that additional development is needed with respect to them.

The issue of entitlement to peripheral artery disease (PAD) finally has been raised by the Veteran (see 21-4138 statements dated in October 2012 and October 2013).  There is no indication that the RO, as the agency of original jurisdiction (AOJ), has adjudicated it yet.  The Board thus does not have jurisdiction over it.  However, the Board can refer it to the RO for appropriate action to include adjudication.  38 C.F.R. § 19.9(b) (2013). 

REMAND

Although the delay entailed by another remand for regarding the issues of service connection for a back disorder and for a bilateral foot disorder is regrettable, undertaking additional development prior to Board adjudication of them is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to the benefit sought.  Concerning service connection for aneurysm, a higher rating for service-connected headaches, and a temporary total rating for aneurysm, a remand is necessary to ensure proper appellate procedure is followed.

I.  Medical Examination and Opinion

A VA medical opinion provided as to service connection must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Such an opinion is adequate when it allows for fully informed adjudication.  Id.  The Veteran's entire history thus must be considered. Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

In the prior remand, the Board asked that a VA medical examination be conducted and that a VA medical opinion be rendered concerning back disorder and bilateral foot disorders.  The examination was to include a detailed interview of the Veteran and the performance of all indicated tests and studies.  The opinion regarding the propriety of service connection was to take into consideration the Veteran's reports, which were deemed both competent and credible, of back and foot symptoms which began during service and have continued ever since.  A complete rationale was to be provided for the opinion.  If the conclusion was that to render an opinion would require resort to speculation, the specific reasons for why accordingly were to be noted.  The Board directed, in sum, that the examination and opinion be adequate.  
In March 2012, the Veteran underwent a VA medical examination.  Mild lumbar spondylosis and fifth toe corns were diagnosed by the examiner, a resident, following interview of the Veteran physical assessment, a battery of tests, and review of prior diagnostic tests.  This examiner did not render a medical opinion regarding any diagnosed condition.  Another examiner, also a resident, did so later in March 2012, however.  This examiner stated that the claims file and VA medical examination had been reviewed.  The Veteran's dates of service and reports were acknowledged.  It then was noted that there was no documentation of back pain or fifth toe corns prior to 2005.  As such, the examiner opined that he had no ability to render any opinion on service connection.

The claimant has a right to compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, not all aspects of the Board's prior remand directives were followed.  The examination is adequate, but the examiner who conducted it should be the same as the one who concluded that an opinion could not be rendered.  This is implicit in the Board's reference to only one examiner.  Further, this latter examiner did not thoroughly review the claims file.  The Board noted in its remand that the first documentation of a bilateral foot problem was in 2005 whereas the same of a back problem was in 2007 and not in 2005.  The latter examiner also provided very little rationale for the conclusion reached.  Arrangements should be made for another medical examination and medical opinion.

II.  Initial Consideration

Rating decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of VA, 327 F.3d 1339 (Fed. Cir. 2003).  Pertinent evidence must be reviewed by the AOJ in the decision, statement of the case, or supplemental statement of the case (SSOC).  Additional pertinent evidence after issuance of these documents, when the matter is before the Board, must be referred to the AOJ for initial review unless the right to such review is waived or the benefit sought is granted in full.  38 C.F.R. § 20.1304(c) (2013).

Service connection for a back disorder and for a bilateral foot disorder was last adjudicated by the Appeals Management Center in a November 2012 SSOC.  VA treatment records dated prior thereto were considered..  Now, VA treatment records dated into July 2014 are available.  Neither the Veteran nor his representative has waived initial review by the RO/AOJ of those dated from November 2012 to July 2014 that were not previously considered.  Service connection for a back disorder and for a bilateral foot disorder cannot be granted at this time.  Initial review of the additional VA treatment records must be by the RO, whether acting through the AMC or on its own.

III.  Statement of the Case (SOC)

A notice of disagreement (NOD) is dissatisfaction with and a desire to contest a determination communicated in writing.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. § 20.201 (2013); Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2013).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared.  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. § 19.29 (2013).  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

In a September 2013 rating decision, the RO denied service connection for aneurysm, a rating higher than 50 percent for service-connected headaches, and a temporary total rating for aneurysm.  Notice of the decision was sent to the Veteran a few days later that month.  While his NOD is not available, an October 2013 letter to him from the RO acknowledges receipt of his NOD.  It thus is unclear whether he disagrees with all determinations, some of the determinations, or only one of the determinations in the rating decision.  All shall be presumed if the NOD is missing or is available but is unclear since doing so is most favorable to the Veteran.  There is no indication that the RO has issued a SOC yet.  This must be done.

Accordingly, a REMAND is directed for the following:

1.  Issue a SOC concerning each determination in the September 2013 rating decision for which the Veteran's NOD applies.  If the NOD is missing or is unclear about which determination is or determinations are contested, address service connection for aneurysm including as secondary to service-connected headaches, a rating higher than 50 percent for service-connected headaches, as well as a temporary total rating for aneurysm.

Furnish the Veteran and his representative with a copy of the SOC along with a notice letter of how to continue the appeals process.  Place a copy of both in the paper or electronic claims file.  Then follow any and all applicable established appellate procedures, including returning the aforementioned issue or issues to the Board only if the appeal is timely perfected by the Veteran or his representative.

2.  Arrange for the Veteran to undergo an appropriate VA medical examination regarding a back disorder and a bilateral foot disorder.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all back and bilateral foot disorders present.

For each such back and foot disorder diagnosed, the examiner further shall opine as to whether at least as likely as not (a 50 percent or greater probability) that it was incurred during or is the result of the Veteran's service.  Consider his spinal tap(s), his positioning during surgery, and the angle of his bed related to a left parietal region aneurysm as well as anything else during service as it relates to a back disorder in doing so.  Consider that he wore steel toe combat boots and anything else during service as it relates to a bilateral foot disorder in doing so.

A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached by the examiner must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical evidence and lay (non-medical) evidence from the Veteran and B.I.  Take their reports of back and foot symptoms which began during service and have continued ever since to be true.  Please note that relying solely on a lack of documentation for any period, regardless of its duration, is not sufficient.

If any opinion cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

3.  After completion of paragraph 2, take into account the evidence previously considered as well as that not previously considered in readjudicating the claims for service connection for a back disorder and for a bilateral foot disorder.  Issue a rating decision if either determination is favorable to the Veteran and an SSOC if either is unfavorable.  Furnish him and his representative with a copy of the rating decision and/or SSOC.  Also place a copy in the paper or electronic claims file.  Allow the Veteran and his representative the requisite time period to respond to any SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate as specified herein in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in continued denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board and the United States Court of Appeals for Veterans Claims indeed must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

